Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 6/14/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto et al (JP 2015/124444 A).
Regarding claims 1-11, Yoshimoto teaches an artificial leather base material comprising a fabric (e.g., polyamide fibers), and an elastic polymer, fine particles or a first pigment (e.g., copper), and a plasticizer or modifier (e.g., waxes or oils) that have been applied to the fabric, wherein the elastic polymer comprises a (meth)acrylic elastic polymer and a polyurethane (para 1-2, 10, 14, 21, 25, 33, 37, 38, 43, 59-60). Yoshimoto further teaches the use of fillers such as talc (e.g., Mohs hardness less than 4) (para 47) which one of ordinary skill in the art at the time of invention would have also recognized could be used as a white pigment; wherein talc would have suggested or otherwise 
Yoshimoto teaches the ratio of the polymer to the elastic body should be at most 5 to 40% by mass; the ratio of the first pigment to the fiber body should be at most 0.01 to 20% by mass of weight of fiber (para 42); and the ratio of the modifier to the fiber body may be between 3 and 30% by mass (para 54); so assuming a fiber body with a weight of 1, the by mass ranges of the constituent based on the low to high end ranges of the total sheet would be at least: polymer (~4.6% to ~28%); 1st pigment (~0% to ~15.6%); modifier (~2.8% to ~22%); and fabric (~52.6% to ~92.5%); and a ratio of the 1st pigment to the (meth)acrylic elastic polymer would be ~0% to 50% by mass.  Yoshimoto further teaches or suggests the fabric may be non-woven and have an average fineness of 0.9 or less (para 21, 29).
These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yoshimoto, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding the limitations “a product of a bending resistance, a durometer Shore C hardness, and a thickness of the artificial leather base material is 200 to 400 mm2” and “wherein a total of an apparent density of the fine particles and an apparent density of the (meth)acrylic elastic polymer is 0.15 to 0.4 g/cm3,” Yoshimoto would have either suggested or rendered obvious to one of ordinary skill in the art at the time of invention In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding claims 12-14, Yoshimoto suggests an aniline leather (i.e., grain-finished artificial leather) formed with the artificial leather base material and a grain-like skin resin layer (e.g., coating film) formed on at least one surface of the artificial leather base material (para 57-60); wherein the coating film or skin layer may have a thickness of 30 to 300 μm (para 67).
Regarding claim 15, Yoshimoto suggests the use of paraffin oils (i.e., fatty acid esters) (para 45).

Response to Arguments
Applicant's arguments filed 6/14/21 have been fully considered but they are not persuasive.
Applicant contends that Yoshimoto fails to disclose or suggest the fine particles, such as magnesium silicate, calcium sulfate, aluminum silicate, calcium carbonate, para 47) which one of ordinary skill in the art at the time of invention would have also recognized could be used as a white pigment; wherein talc would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that of hydrated magnesium silicate and/or magnesium silicate.
Regarding the limitations “a product of a bending resistance, a durometer Shore C hardness, and a thickness of the artificial leather base material is 200 to 400 mm2” and “wherein a total of an apparent density of the fine particles and an apparent density of the (meth)acrylic elastic polymer is 0.15 to 0.4 g/cm3,” Yoshimoto would have either suggested or rendered obvious to one of ordinary skill in the art at the time of invention the structure and composition of the artificial base leather of the instant claims; so it is deemed to meet these limitations. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
In response to applicant's argument that the product of the instant claims resulted in an embodiment with a bending resistance, a durometer Shore C hardness, and a thickness of the artificial leather base material is 200 to 400 mm2 and therefore superior properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783